Order affirmed, without costs. ■ Memorandum. Passing the question as to whether the points raised by the relator are open in a habeas corpus proceeding we are of the opinion that the plea of the relator given in the form appearing in the papers included an admission that the relator, at the time of the commission of the crime was armed with a pistol. This being so, the record sufficiently shows that the court had before it at the time of the pronouncement of the sentence sufficient evidence that the relator was armed and the provisions of section 1944 of the Penal Law were properly applied. All concur. Present — Sears, P. J., Edgcomb, Thompson, Crosby and Lewis, JJ.